DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP19193148.4, filed on August 22, 2019.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 31, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The abstract of the disclosure is objected to because  
Abstract exceeds 150 words.
Correction is required.  See MPEP § 608.01(b).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN-204701767-U) in view of Culver (US-20210269149-A1).

	Regarding claim 1, Li teaches a method for transporting a rescue device from an aerial vehicle to a person to be rescued, wherein the rescue device is attached to the aerial vehicle and guides/delivers the rescue device to the person to be rescued utilizing an unmanned aerial vehicle (see Li, Abstract, figure 1, regarding rescue rope 2 attached to helicopter 9 and remote-controlled aircraft 3).
	Culver teaches an unmanned aerial vehicle (UAV) configured to search and recover persons and things, utilizing tethered power source, receiving data from one or more sensors, analyzing the data with machine vision algorithms to assess surrounding environment and the status of the person or thing (see Culver, Abstract, figure 3, paragraphs 62, 117, and 147).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing date to combine Li and Culver, because Li teaches the advantages of deploying rescue devices to a person to be rescued while airborne using UAV’s and Culver teaches the advantages of using tethered power on UAV to prolong operational flight time and/or facilitate nighttime illumination, and deploying sensors with intelligent analysis to assess the rescue environment and condition and/or state of the person to be rescued, and therefore, as combined, Li and Culver is an improvement because the endurance of the UAV’s flight time can now be extended to complete the rescue task while the intelligent analysis of sensor data can expedite a detection, identification, and state of the person to be rescued such that an overall efficiency of a rescue operation can result in a faster response time to retrieve the person to be rescued, and thus enables a method for transporting a rescue device from an aerial vehicle to a person to be rescued, wherein the rescue device is attached to the aerial vehicle (see Li, Abstract, figure 1, regarding rescue rope 2 attached to helicopter 9 and remote-controlled aircraft 3), the method comprising: launching an unmanned aerial vehicle from the aerial vehicle, wherein an end portion of the rescue device is attached to the unmanned aerial vehicle via a first connection and a second connection, wherein the end portion of the rescue device is releasable by the person to be rescued from the first connection for handover (see Li, Abstract, figure 1, paragraph 24, regarding fixing rope 1, for example, a second connection, and rescue rope 2, for example, a first connection, both connected to remote-controlled aircraft 3, whereby “a lifebuoy is further disposed on one end of the rescue rope 2 away from the fixed rope 1”, an example of a rescue device releasable by the person to be rescued from the first connection for handover); approaching the person to be rescued by the unmanned aerial vehicle in order to enable the person to be rescued to reach the end portion of the rescue device (see Li, paragraph 4, regarding “By controlling the flying direction of the remote-controlled aircraft, the utility model can accurately guide (approach) the rescue rope to fly to the position of the sea-going personnel, implement rescue, and quickly rescue the sea-going personnel to the safe area”); determining at the unmanned aerial vehicle whether the end portion of the rescue device is released from the first connection; if it is detected that the rescue device is released from the first connection, determining at the unmanned aerial vehicle whether the person to be rescued is safely attached to the rescue device (see Li, paragraph 23, regarding remote monitoring camera 6, and alternatively, or in addition to, see Culver, paragraphs 83-84, regarding camera 830 and other sensors, both would be capable of determining whether the person to be rescued is safely attached to the rescue device); and if it is detected that the person to be rescued is safely attached to the rescue device: releasing the rescue device from the second connection (see Li, figure 2, paragraph 27, regarding rescue rope 2 (rescue device) is detached (released) from  remote control aircraft 3); or deactivating the unmanned aerial vehicle such that the unmanned aerial vehicle remains attached to the rescue device via the second connection (see Culver, figure 3, paragraphs 62, 117, and 147, regarding tether 320 that can concurrently perform the function of providing data and power between an aerial vehicle hosting the power source and the unmanned aerial vehicle as well as a rescue (device) cable, whereby the attached unmanned vehicle can be deactivated and mechanically supported by the cable in a parked standby or power off state).

Regarding claim 2, combined Li and Culver teaches the method of claim 1, including wherein launching the unmanned aerial vehicle from the aerial vehicle comprises: lowering the unmanned aerial vehicle with respect to the aerial vehicle by means of the rescue device to position the unmanned aerial vehicle at a lowered position with respect to the aerial vehicle; and launching the unmanned aerial vehicle sideways from the lowered position vehicle (see Li, figure 1, regarding remote-controlled aircraft 3 tethered off rescue ropes 1 and 2 below helicopter 9 and see Culver, paragraph 63, regarding “tether 320 may be configured to extend or retract into portable power source 330. Such extension or retraction may be caused by a remote control or UAV 310 flying away or toward portable power source 330”, an example whereby the tethered cable attached to the power source on the aerial vehicle can be mechanically lowered (extended) in altitude till the attached UAV is powered up RTF (ready to fly), for example, in a horizontal (sideways) trajectory). 

Regarding claim 3, combined Li and Culver teaches the method of claim 2, excluding wherein launching the unmanned aerial vehicle sideways from the lowered position comprises: receiving information at the unmanned aerial vehicle about one or more operation parameters of the aerial vehicle; estimating a downwind created by the aerial vehicle based on the information about the one or more operation parameters of the aerial vehicle; and controlling movement of the unmanned aerial vehicle based on the estimated downwind.
It would have been obvious by those skilled in the art at the time of Applicant’s filing date to know that the flight controller on a UAV already determines and applies (controls) sufficient lift to counter the downwind effect from a hosting aerial vehicle and therefore can estimate the downwind by correlating the proportional lift power required to maintain a constant altitude provided by the UAV’s altitude sensors, such as GPS and/or barometers.

Regarding claim 4, combined Li and Culver teaches the method of claim 1, including wherein the unmanned aerial vehicle comprises a human detection system, wherein approaching the person to be rescued by the unmanned aerial vehicle comprises: detecting the person to be rescued using the human detection system; determining by the human detection system position information about an absolute position of the person to be rescued or a relative position of the person to be rescued with respect to the unmanned aerial vehicle; and controlling movement of the unmanned aerial vehicle based on the position information (see Culver, paragraphs 88, 114, 117, and 147, regarding “camera 830 may be able to collect images in the dark employing technology such as forward looking infrared (FLIR), starlight, etc. Camera 830 may be used to track individuals or inspect property. For example, camera 830 may be used to detect gas leaks, overheating equipment, fires, water leakage, etc”, whereby it would have been obvious to those skilled in the art at the time of Applicant’s filing date to utilize intelligent machine vision algorithms, such as object tracking coupled to the control software of the imaging system’s hosting UAV, so that the UAV can be controlled to move to a desired object (person)”).

Regarding claim 5, combined Li and Culver teaches the method of claim 1, including wherein approaching the person to be rescued by the unmanned aerial vehicle comprises: detecting by the unmanned aerial vehicle a marker indicating an emergency exit of a building; and controlling movement of the unmanned aerial vehicle in order to approach the marker or a position indicated by the marker (see Culver, paragraphs 88, 114, 117, and 147, regarding “camera 830 may be able to collect images in the dark employing technology such as forward looking infrared (FLIR), starlight, etc. Camera 830 may be used to track individuals or inspect property. For example, camera 830 may be used to detect gas leaks, overheating equipment, fires, water leakage, etc”, whereby it would have been obvious to those skilled in the art at the time of Applicant’s filing date to utilize intelligent machine vision algorithms, such as object tracking coupled to the control software of the imaging system’s hosting UAV, so that the UAV can be controlled to move to a desired object, whereby, for example, the object is a marker indicating an emergency exit of a building).

Regarding claim 6, combined Li and Culver teaches the method of claim 1, including wherein approaching the person to be rescued by the unmanned aerial vehicle comprises: receiving a signal from an emergency beacon attached to the person to be rescued; and controlling movement of the unmanned aerial vehicle based on the received signal (see Culver, paragraph 118, regarding “the UAV may receive an indication of an emergency event from a wireless communication device located at or near the emergency event. The wireless communication device may transmit its location to the UAV in the event that an emergency event is detected. The UAV may used the transmitted location and determine the location of the emergency event”, whereby the wireless communication device, can be, for example, an emergency beacon transmitter).

Regarding claim 7, combined Li and Culver teaches the method of claim 1, including wherein approaching the person to be rescued by the unmanned aerial vehicle comprises: receiving, by the unmanned aerial vehicle, control signals from a remote control; and controlling movement of the unmanned aerial vehicle based on the control signals (see Li, figure 3, paragraph 23-24, and 27, regarding control terminal 7). 

Regarding claim 8, combined Li and Culver teaches the method of claim 1, including wherein the unmanned aerial vehicle comprises a user input device, and wherein determining at the unmanned aerial vehicle whether the person to be rescued is safely attached to the rescue device comprises determining that the person to be rescued is safely attached to the rescue device if a user input is received at the user input device (see Culver, paragraph 83, regarding microphone and speakers mounted on a UAV, that can be used to perform the function of a user input to acknowledge attachment to the rescue device via speech recognition in lieu of a tactile input that may be difficult to use base on the rescue environment).

Regarding claim 9, combined Li and Culver teaches the method of claim 1, including wherein determining at the unmanned aerial vehicle whether the person to be rescued is safely attached to the rescue device comprises determining that the person to be rescued is safely attached to the rescue device comprises if an acknowledgment signal from the aerial vehicle or a remote control of the unamend aerial vehicle is received at the unmanned aerial vehicle (see Li, paragraph 23, regarding “rescuer controls the flight of the remotely controlled aircraft 3 and the on and off of the electromagnet 5 through the control terminal 7”, whereby for example, upon rescuer confirmation (via video) that the person to be rescued is safely attached to the rescue device, dispatches the release of the rescue device could be an acknowledgement signal from the rescuer on the aerial vehicle is received at the unmanned aerial vehicle).

Regarding claim 10, combined Li and Culver teaches the method of claim 1, including wherein the method further comprises establishing a communication channel between the person to be rescued and a person in the aerial vehicle via a communication system of the unmanned aerial vehicle (see Culver, paragraph 83, regarding microphone and speakers mounted on a UAV, that would be capable of facilitating communications between the person to be rescued and a person in the aerial vehicle).

Regarding claim 11, combined Li and Culver teaches the method of claim 1, including wherein the method further comprises: capturing a video including the person to be rescued via a camera of the unmanned aerial vehicle; and transmitting the video from the unmanned aerial vehicle to the aerial vehicle (see Li, figure 3, paragraph 23, regarding “the remote control aircraft 3 is further provided with a remote monitoring camera 6 on the remote control aircraft 3, and an image display device 8 for receiving a video image transmitted from the remote monitoring camera 6 is further integrated on the control terminal 7 for controlling the remote control aircraft 3”).

Regarding claim 12, combined Li and Culver teaches the method of claim 1, including wherein the aerial vehicle and the unmanned aerial vehicle communicate wirelessly (see Culver, paragraph 108, regarding “the platform may house communications equipment that communicates with the UAV. For example, the platform may contain radiofrequency transmitters to communicate with the UAV wirelessly or through a tether”, whereby, for example, the platform is an aerial vehicle).

Regarding claim 13, combined Li and Culver teaches the method of claim 1, including wherein the aerial vehicle and the unmanned aerial vehicle communicate wired via one or more wires included in or attached to the rescue device (see Culver, paragraph 108, regarding “the platform may house communications equipment that communicates with the UAV. For example, the platform may contain radiofrequency transmitters to communicate with the UAV wirelessly or through a tether (one or more wires)”, whereby, for example, the platform is an aerial vehicle).

Regarding claim 14, combined Li and Culver teaches the method of claim 1, including wherein the method further comprises supplying the unmanned aerial vehicle with electric energy from the aerial vehicle via one or more wires included in or attached to the rescue device (see Culver, figure 3, paragraphs 62, 117, and 147, regarding tether 320 that can concurrently perform the function of providing data and power between an aerial vehicle hosting the power source (electrical energy) and the unmanned aerial vehicle as well as a rescue (device) cable, whereby the attached unmanned vehicle can be deactivated and mechanically supported by the cable in a parked standby or power off state).

Regarding claim 15, combined Li and Culver teaches the method of claim 1, including wherein the method further comprises: moving autonomously to a predefined pick-up position by the unmanned aerial vehicle after releasing the rescue device from the second connection; or returning by the unmanned aerial vehicle to the aerial vehicle, wherein returning to the aerial vehicle comprises: moving to a lowered position with respect to the aerial vehicle; and attaching to a pick-up element of the aerial vehicle at the lowered position (see Culver, paragraph 124, regarding “the UAV 1810 may be configured to receive data transmitted through a tether. The UAV 1810 may use commands sent through the tether to guide itself back to a platform. The data may include instructions navigating the UAV 1810 to a predetermined area (for example, a pick-up area) or commanding the UAV 1810 to return to a (aerial vehicle) platform”).

Regarding claim 16, combined Li and Culver teaches the method of claim 1, including wherein the rescue device is a rope (see Li, figure 1, regarding rescue rope 2).

Regarding claim 17, combined Li and Culver teaches the method of claim 1, including wherein the aerial vehicle is helicopter (see Li, figure 1, regarding helicopter 9).

Regarding claim 18, combined Li and Culver teaches the method of claim 1, including wherein the unmanned aerial vehicle uses a control software for controlling movement of the unmanned aerial vehicle, wherein the control software takes into account physics of the rescue device for controlling the movement of the unmanned aerial vehicle (see Culver, paragraphs 88, 114, 117, and 147, regarding “camera 830 may be able to collect images in the dark employing technology such as forward looking infrared (FLIR), starlight, etc. Camera 830 may be used to track individuals or inspect property. For example, camera 830 may be used to detect gas leaks, overheating equipment, fires, water leakage, etc”, whereby it would have been obvious to those skilled in the art at the time of Applicant’s filing date  to utilize intelligent machine vision algorithms, such as object tracking coupled to the control software of the imaging system’s hosting UAV, so that a desired object can be tracked, such as for example a moving rescue device).

Regarding claim 19, independent claim 19 is a rescue system for rescuing a person to be rescued performing the identical method for transporting a rescue device from an aerial vehicle to a person to be rescued of independent claim 1, therefore claim 19 is also rejected under 35 U.S.C. 103 for the same rationale as claim 1.

Regarding claim 20, independent claim 20 is an unmanned aerial vehicle for transporting a rescue device from an aerial vehicle to a person to be rescued performing the identical method for transporting a rescue device from an aerial vehicle to a person to be rescued of independent claim 1, therefore claim 20 is also rejected under 35 U.S.C. 103 for the same rationale as claim 1.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached form PTO-892.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NING whose telephone number is (408) 918-7664. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan  can be reached at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P.Y.N./Examiner, Art Unit 3661

November 4, 2022

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661